Name: Regulation (EU) NoÃ 1350/2013 of the European Parliament and of the Council of 11Ã December 2013 amending certain legislative acts in the field of agricultural and fishery statistics
 Type: Regulation
 Subject Matter: European Union law;  executive power and public service;  farming systems;  fisheries;  parliamentary proceedings
 Date Published: nan

 21.12.2013 EN Official Journal of the European Union L 351/1 REGULATION (EU) No 1350/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 December 2013 amending certain legislative acts in the field of agricultural and fishery statistics THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) A number of legislative acts in the field of agricultural and fishery statistics (the legislative acts) confer powers on the Commission to implement some of the provisions of those legislative acts. As a consequence of the entry into force of the Lisbon Treaty, those implementing powers need to be aligned with the Treaty on the Functioning of the European Union (TFEU). (2) The Commission has committed itself to review legislative acts which currently contain references to the regulatory procedure with scrutiny in the light of the criteria laid down in Article 290 TFEU. (3) In order to supplement or amend certain non-essential elements of the legislative acts, in particular to take account of economic, social and technical developments, the Commission should have the power to adopt delegated acts in accordance with Article 290 TFEU. (4) As regards Council Directive 96/16/EC (2), in order to take account of experience acquired and of economic and technical developments, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of the list of milk products covered by the surveys and the standard definitions applicable for the communication of the results for the various products. (5) As regards Regulation (EC) No 138/2004 of the European Parliament and of the Council (3), in order to take account of economic and technical developments, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amendments to Annexes I and II to that Regulation. (6) As regards Regulation (EC) No 1921/2006 of the European Parliament and of the Council (4), in order to take account of technical developments, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of technical amendments to the Annexes to that Regulation. (7) As regards Regulation (EC) No 762/2008 of the European Parliament and of the Council (5), in order to take account of economic and technical developments, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amendments to the Annexes to that Regulation. (8) As regards Regulation (EC) No 1165/2008 of the European Parliament and of the Council (6), in order to take account of economic and technical developments, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amendments to Annexes I, II, IV and V to that Regulation. (9) As regards Regulation (EC) No 216/2009 of the European Parliament and of the Council (7), in order to take account of technical developments and international requirements, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amendments to Annexes I, II, III and IV to that Regulation, with regard to the lists of statistical fishing areas, or the subdivisions thereof, and species. (10) As regards Regulation (EC) No 217/2009 of the European Parliament and of the Council (8), in order to take account of technical developments and international requirements, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amendments to Annexes I, II, III and IV to that Regulation, with regard to the lists of species and statistical fishing areas and the descriptions of those areas, as well as the measures, codes and definitions applied to fishing activity, fishing gear, vessel sizes and methods of fishing. (11) As regards Regulation (EC) No 218/2009 of the European Parliament and of the Council (9), in order to take account of technical developments and international requirements, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amendments to Annexes I, II and III to that Regulation, with regard to the lists of species and statistical fishing areas, the descriptions of those fishing areas and the permitted degree of aggregation of data. (12) As regards Regulation (EC) No 543/2009 of the European Parliament and of the Council (10), in order to take account of economic and technical developments, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of the adaptation of the transmission tables set out in the Annex to that Regulation. (13) When adopting delegated acts, it is particularly important for the Commission to carry out appropriate consultations during its preparatory work, including at expert level. When preparing and drawing up delegated acts, the Commission should ensure the simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. The Commission should also ensure that the delegated acts provided for in the legislative acts do not impose a significant additional burden on the Member States or on the respondents. (14) In order to ensure uniform conditions for the implementation of the legislative acts, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (11). (15) The Standing Committee for Agricultural Statistics (SCAS) set up by Council Decision 72/279/EEC (12) provides advice to the Commission and assists it in exercising its implementing powers under the legislative acts. Under the strategy for a new European Statistical System (ESS) structure, aimed at improving coordination and partnership in a clear pyramid structure within the ESS, the European Statistical System Committee (ESSC), established by Regulation (EC) No 223/2009 of the European Parliament and of the Council (13), should have an advisory role and should assist the Commission in exercising its implementing powers. To that effect, the legislative acts should be amended by replacing the reference to the SCAS by a reference to the ESSC. The Commission should continue to confer with experts in agriculture and fisheries statistics before bringing a matter before the ESSC. (16) The objectives of this Regulation are to align the existing conferral of powers on the Commission in the legislative acts with the TFEU and with the new legal framework resulting from the entry into force of Regulation (EU) No 182/2011, and, where appropriate, to review the scope of those powers. Since those objectives cannot be sufficiently achieved by the Member States but can rather be better achieved at Union level, the Union may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives. (17) For reasons of legal certainty, this Regulation should not affect the procedures for the adoption of measures provided for in the legislative acts which have been initiated but which have not been completed before the entry into force of this Regulation. (18) Since the amendments made to Directive 96/16/EC are technical in nature and concern committee procedure only, those amendments do not need to be transposed by Member States, HAVE ADOPTED THIS REGULATION: Article 1 The legislative acts listed in the Annex are amended in accordance with that Annex. Article 2 This Regulation shall not affect the procedures for the adoption of measures provided for in the legislative acts listed in the Annex which have been initiated but which have not been completed by 10 January 2014. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 December 2013. For the European Parliament The President M. SCHULZ For the Council The President V. LEÃ KEVIÃ IUS (1) Position of the European Parliament of 19 November 2013 (not yet published in the Official Journal) and decision of the Council of 5 December 2013. (2) Council Directive 96/16/EC of 19 March 1996 on statistical surveys of milk and milk products (OJ L 78, 28.3.1996, p. 27). (3) Regulation (EC) No 138/2004 of the European Parliament and of the Council of 5 December 2003 on the economic accounts for agriculture in the Community (OJ L 33, 5.2.2004, p. 1). (4) Regulation (EC) No 1921/2006 of the European Parliament and of the Council of 18 December 2006 on the submission of statistical data on landings of fishery products in Member States and repealing Council Regulation (EEC) No 1382/91 (OJ L 403, 30.12.2006, p. 1). (5) Regulation (EC) No 762/2008 of the European Parliament and of the Council of 9 July 2008 on the submission by Member States of statistics on aquaculture and repealing Council Regulation (EC) No 788/96 (OJ L 218, 13.8.2008, p. 1). (6) Regulation (EC) No 1165/2008 of the European Parliament and of the Council of 19 November 2008 concerning livestock and meat statistics and repealing Council Directives 93/23/EEC, 93/24/EEC and 93/25/EEC (OJ L 321, 1.12.2008, p. 1). (7) Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (OJ L 87, 31.3.2009, p. 1). (8) Regulation (EC) No 217/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (OJ L 87, 31.3.2009, p. 42). (9) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70). (10) Regulation (EC) No 543/2009 of the European Parliament and of the Council of 18 June 2009 concerning crop statistics and repealing Council Regulations (EEC) No 837/90 and (EEC) No 959/93 (OJ L 167, 29.6.2009, p. 1). (11) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (12) Council Decision 72/279/EEC of 31 July 1972 setting up a Standing Committee for Agricultural Statistics (OJ L 179, 7.8.1972, p. 1). (13) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164). ANNEX 1. Directive 96/16/EC is amended as follows: (a) in Article 1, point 2 is replaced by the following: 2. shall carry out annual surveys of the production of milk and its use among agricultural holdings within the meaning of Article 2(a) of Regulation (EC) No 1166/2008 of the European Parliament and of the Council (1) (b) in Article 3, paragraphs 2 and 3 are replaced by the following: 2. The Commission shall be empowered to adopt delegated acts, in accordance with Article 6a, to amend, the list of milk products covered by the surveys and to lay down the standard definitions applicable for the communication of the results for the various products. Those delegated acts shall be adopted only where they are necessary in order to take account of economic and technical developments; they do not change the optional nature of the required information and they do not impose a significant additional burden on Member States or on the respondents. The Commission shall duly justify the statistical actions provided for in those delegated acts, using, where appropriate, input from relevant experts based on a cost-effectiveness analysis, including an assessment of the burden on the respondents and of the production costs, as referred to in point (c) of Article 14(3) of Regulation (EC) No 223/2009 of the European Parliament and of the Council (2). (c) in Article 5(2), the second subparagraph is replaced by the following: The methodological reports, the availability and reliability of data and any other matter related to the implementation of this Directive shall be examined once a year with the Member States. Member States shall notify the Commission annually of the methodological information relating to the information referred to in Article 4(1), using a standard questionnaire. The Commission shall adopt implementing acts drawing up those standard questionnaires. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 7(2).; (d) in Article 6(1), the first subparagraph is replaced by the following: 1. The Commission shall adopt implementing acts laying down tables for the transmission of data. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 7(2).; (e) the following Article is inserted: Article 6a 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 3(2) shall be conferred on the Commission for a period of five years from 10 january 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 3(2) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 3(2) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.; (f) Article 7 is replaced by the following: Article 7 1. The Commission shall be assisted by the European Statistical System Committee established by Regulation (EC) No 223/2009. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (3). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 3. Where the committee delivers no opinion, the Commission shall not adopt the draft implementing act and the third subparagraph of Article 5(4) of Regulation (EU) No 182/2011 shall apply. 2. Regulation (EC) No 138/2004 is amended as follows: (a) in Article 2, paragraph 2 is replaced by the following: 2. The Commission shall be empowered to adopt delegated acts, in accordance with Article 4, to amend the EAA methodology set out in Annex I. Those delegated acts shall be limited to specifying and improving the content of Annex I for the purpose of ensuring a harmonised interpretation or of ensuring international comparability. Those delegated acts shall be adopted only where they do not change the underlying concepts in Annex I, they do not require additional resources for producers within the European Statistical System for their implementation and they do not impose a significant additional burden on Member States or on the respondents. The Commission shall duly justify the statistical actions provided for in those delegated acts, using, where appropriate, input from relevant experts based on a cost-effectiveness analysis, including an assessment of the burden on the respondents and of the production costs, as referred to in point (c) of Article 14(3) of Regulation (EC) No 223/2009 of the European Parliament and of the Council (4). (b) in Article 3, paragraph 3 is replaced by the following: 3. The Commission shall be empowered to adopt delegated acts in accordance with Article 4 to amend the list of variables for the provision of data set out in Annex II. Those delegated acts shall not impose a significant additional burden on the Member States or on the respondents. The Commission shall duly justify the statistical actions provided for in those delegated acts, using, where appropriate, input from relevant experts based on a cost-effectiveness analysis, including an assessment of the burden on the respondents and of the production costs, as referred to in point (c) of Article 14(3) of Regulation (EC) No 223/2009.; (c) Article 4 is replaced by the following: Article 4 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 2(2) and Article 3(3) shall be conferred on the Commission for a period of five years from 10 January 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 2(2) and Article 3(3) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 2(2) or Article 3(3) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.. 3. Regulation (EC) No 1921/2006 is amended as follows: (a) in Article 6, paragraph 2 is replaced by the following: 2. The Commission shall examine the reports and present its conclusions to the Member States.; (b) in Article 8, paragraph 1 is replaced by the following: 1. Where the inclusion in the statistics of a particular sector of the fisheries industry of a Member State would cause difficulties to the national authorities disproportionate to the importance of that sector, the Commission shall adopt implementing acts granting a derogation permitting that Member State to exclude statistical data covering that sector from the national statistical data submitted. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 11(2); (c) Article 9 is replaced by the following: Article 9 Technical amendments to the Annexes The Commission shall be empowered to adopt delegated acts, in accordance with Article 10a, concerning technical amendments to the Annexes. Those delegated acts shall not change the optional nature of the required information or impose a significant additional burden on Member States or on the respondents. The Commission shall duly justify the statistical actions provided for in those delegated acts, using, where appropriate, input from relevant experts based on a cost-effectiveness analysis, including an assessment of the burden on the respondents and of the production costs, as referred to in point (c) of Article 14(3) of Regulation (EC) No 223/2009 of the European Parliament and of the Council (5). (d) the following Article is inserted: Article 10a Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 9 shall be conferred on the Commission for a period of five years from 10 January 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 9 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 9 shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.; (e) Article 11 is replaced by the following: Article 11 Committee procedure 1. The Commission shall be assisted by the European Statistical System Committee established by Regulation (EC) No 223/2009. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (6). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 4. Regulation (EC) No 762/2008 is amended as follows: (a) in Article 6, paragraph 3 is replaced by the following: 3. The Commission shall examine the reports and present its conclusions to the Member States.; (b) in Article 8, paragraph 1 is replaced by the following: 1. Where the inclusion in the statistics of a particular sector of aquaculture activities of a Member State would cause difficulties to the national authorities disproportionate to the importance of that sector, the Commission shall adopt implementing acts granting a derogation permitting that Member State to exclude statistical data covering that sector from the national statistical data submitted. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 10(2).; (c) Article 9 is replaced by the following: Article 9 Technical provisions 1. The Commission shall be empowered to adopt delegated acts, in accordance with Article 9a, concerning technical amendments to Annex I, to adapt the definitions to changes in international definitions, and concerning amendments to Annexes II to VI. Those delegated acts shall be adopted only where they are necessary in order to take account of economic and technical developments, they do not change the optional nature of required information and they do not impose a significant additional burden on Member States or on the respondents. The Commission shall duly justify the statistical actions provided for in those delegated acts, using, where appropriate, input from relevant experts based on a cost-effectiveness analysis, including an assessment of the burden on the respondents and of the production costs, as referred to in point (c) of Article 14(3) of Regulation (EC) No 223/2009 of the European Parliament and of the Council (7). 2. The Commission shall adopt implementing acts laying down the format in which statistics shall be submitted. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 10(2). (d) the following Article is inserted: Article 9a Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 9(1) shall be conferred on the Commission for a period of five years from 10 January 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 9(1) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 9(1) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.; (e) Article 10 is replaced by the following: Article 10 Committee procedure 1. The Commission shall be assisted by the European Statistical System Committee established by Regulation (EC) No 223/2009. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011 of the European Parliament and of the Council (8). 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 5. Regulation (EC) No 1165/2008 is amended as follows: (a) Article 18 is replaced by the following: Article 18 Amendments to the Annexes The Commission shall be empowered to adopt delegated acts, in accordance with Article 19, concerning amendments to Annexes I, II, IV and V. Those delegated acts shall be adopted only where they are necessary in order to take account of economic and technical developments, they do not change the optional nature of the required information and they do not impose a significant additional burden on Member States or on the respondents. The Commission shall duly justify the statistical actions provided for in those delegated acts, using, where appropriate, input from relevant experts based on a cost-effectiveness analysis, including an assessment of the burden on the respondents and of the production costs, as referred to in point (c) of Article 14(3) of Regulation (EC) No 223/2009 of the European Parliament and of the Council (9). (b) Article 19 is replaced by the following: Article 19 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 18 shall be conferred on the Commission for a period of five years from 10 January 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 18 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 18 shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.. 6. Regulation (EC) No 216/2009 is amended as follows: (a) in Article 2, paragraph 5 is replaced by the following: 5. The Commission shall be empowered to adopt delegated acts, in accordance with Article 5, to amend Annexes I, II, III and IV, with regard to the lists of statistical fishing areas, or subdivisions thereof, and species. Those delegated acts shall be adopted only where they are necessary in order to take account of economic and technical developments and they do not impose a significant additional burden on Member States or on the respondents. The Commission shall duly justify the statistical actions provided for in those delegated acts, using, where appropriate, input from relevant experts based on a cost-effectiveness analysis, including an assessment of the burden on the respondents and of the production costs, as referred to in point (c) of Article 14(3) of Regulation (EC) No 223/2009 of the European Parliament and of the Council (10). (b) Article 5 is replaced by the following: Article 5 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 2(5) shall be conferred on the Commission for a period of five years from 10 January 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 2(5) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 2(5) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.; (c) Article 6 is replaced by the following: Article 6 1. By 14 November 1996 Member States shall submit a detailed report to the Commission describing how the data on catches are derived and specifying the degree of representativeness and reliability of those data. The Commission shall draw up a summary of those reports for discussion with Member States. 2. Member States shall inform the Commission of any changes to the information provided under paragraph 1 within three months of their occurrence. 3. The Commission shall examine methodological reports, data availability and data reliability and other relevant issues connected with the application of this Regulation once a year with Member States.. 7. Regulation (EC) No 217/2009 is amended as follows: (a) in Article 2, paragraph 4 is replaced by the following: 4. The Commission shall be empowered to adopt delegated acts, in accordance with Article 6, to amend Annexes I, II, III and IV, with regard to the lists of species and statistical fishing areas and the descriptions of those areas, as well as the measures, codes and definitions applied to fishing activity, fishing gear, vessel sizes and methods of fishing. Those delegated acts shall be adopted only where they are necessary in order to take account of economic and technical developments, they do not change the optional nature of the required information and they do not impose a significant additional burden on Member States or on the respondents. The Commission shall duly justify the statistical actions provided for in those delegated acts, using, where appropriate, input from relevant experts based on a cost-effectiveness analysis, including an assessment of the burden on the respondents and of the production costs, as referred to in point (c) of Article 14(3) of Regulation (EC) No 223/2009 of the European Parliament and of the Council (11). (b) Article 6 is replaced by the following: Article 6 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 2(4) shall be conferred on the Commission for a period of five years from 10 January 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 2(4) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 2(4) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.; (c) in Article 7, paragraph 3 is replaced by the following: 3. The Commission shall examine methodological reports, data availability and data reliability and other relevant issues connected with the application of this Regulation once a year with Member States.. 8. Regulation (EC) No 218/2009 is amended as follows: (a) in Article 2, paragraph 3 is replaced by the following: 3. The Commission shall be empowered to adopt delegated acts, in accordance with Article 5, to amend Annexes I, II and III, with regard to the lists of species and statistical fishing areas, the descriptions of those fishing areas and the permitted degree of aggregation of data. Those delegated acts shall be adopted only where they are necessary in order to take account of economic and technical developments, they do not change the optional nature of the required information and they do not impose a significant additional burden on Member States or on the respondents. The Commission shall duly justify the statistical actions provided for in those delegated acts, using, where appropriate, input from relevant experts based on a cost-effectiveness analysis, including an assessment of the burden on the respondents and of the production costs, as referred to in point (c) of Article 14(3) of Regulation (EC) No 223/2009 of the European Parliament and of the Council (12). (b) Article 5 is replaced by the following: Article 5 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 2(3) shall be conferred on the Commission for a period of five years from 10 January 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 2(3) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 2(3) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.; (c) in Article 6, paragraph 3 is replaced by the following: 3. The Commission shall examine methodological reports, data availability and data reliability and other relevant issues connected with the application of this Regulation once a year with Member States.. 9. Regulation (EC) No 543/2009 is amended as follows: (a) in Article 6, paragraph 2 is replaced by the following: 2. The Commission shall be empowered to adopt delegated acts, in accordance with Article 8a, to amend the transmission tables set out in the Annex. Those delegated acts shall not amend the frequency of reporting and deadlines or impose a significant additional burden on Member States or on the respondents. The Commission shall duly justify the statistical actions provided for in those delegated acts, using, where appropriate, input from relevant experts based on a cost-effectiveness analysis, including an assessment of the burden on the respondents and of the production costs, as referred to in point (c) of Article 14(3) of Regulation (EC) No 223/2009 of the European Parliament and of the Council (13). (b) the following Article is inserted: Article 8a Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 6 (2) shall be conferred on the Commission for a period of five years from 10 January 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 6(2) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 6(2) shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council.; (c) Articles 9 and 10 are deleted; (d) in Article 11, paragraph 2 is deleted; (e) in Article 12, the second paragraph is replaced by the following: It shall apply from 1 January 2010.. (1) Regulation (EC) No 1166/2008 of the European Parliament and of the Council of 19 November 2008 on farm structure surveys and the survey on agricultural production methods and repealing Council Regulation (EEC) No 571/88 (OJ L 321, 1.12.2008, p. 14).; (2) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164).; (3) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).. (4) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164).; (5) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164).; (6) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).. (7) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164).; (8) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).. (9) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164).; (10) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164).; (11) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164).; (12) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164).; (13) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164).;